

115 HR 6570 IH: Maintaining Commitment on the Korean Peninsula Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6570IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Bera introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to submit to Congress a report on the anticipated
			 impact of altering the United States Force posture on the Korean
			 peninsula.
	
 1.Short titleThis Act may be cited as the Maintaining Commitment on the Korean Peninsula Act. 2.Report on altering United States force posture on the Korean peninsula (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State and the Secretary of Defense, shall submit to the appropriate committees of Congress a report on the anticipated diplomatic, military, and intelligence impact of a significant reduction or complete withdrawal of United States forces from the Republic of Korea (South Korea), or the significant reduction or permanent suspension of United States exercises on or around the Korean peninsula.
 (b)ContentThe report required by subsection (a) shall include each of the following: (1)The views of the Governments of Japan, South Korea, and other regional allies and partners regarding the significant reduction or complete withdrawal of United States forces or permanent suspension of exercises.
 (2)The impact that a significant force reduction or permanent suspension of exercises would have on the transition of operational control of United States forces on the Korean peninsula.
 (3)The impact, implications, and resultant shortfalls that a significant reduction or complete withdrawal of United States forces or the significant reduction or permanent suspension of exercises would have in countering non-North Korean actors in northeast Asia, including in the areas of economics, diplomacy, and defense.
 (4)The implications to the long-term security architecture in East Asia of a significant reduction or complete withdrawal of United States forces or a significant reduction or permanent suspension of exercises.
 (5)The implications for United States and allied capabilities to deter and defeat North Korean aggression in cyber, conventional, chemical, and biological warfare of such a significant reduction or complete withdrawal of United States force or a significant reduction or permanent suspension of exercises.
 (c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence of the House of Representatives, and the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
			